Citation Nr: 1701626	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1963 until December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the February 2013 substantive appeal, the Veteran requested a Travel Board hearing before a Member of the Board.  In a November 2016 statement, the Veteran wrote that he was unable to attend the scheduled Travel Board hearing due to financial concerns and requested that a hearing be held closer to his home.  In an accompanying statement, the Veteran's representative wrote that the Veteran wished to withdraw his hearing request.  Although the Veteran requested that his hearing be rescheduled and relocated closer to his home, in light of the Board's favorable decision, any failure to address properly the Veteran's request is moot.

FINDING OF FACT

The Veteran's currently diagnosed right ear hearing loss disability had its onset during his period of active service and is etiologically related to in-service exposure to hazardous noise levels.  

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In light of the favorable decision to grant the service connection claim on appeal, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). Also, for chronic diseases listed at 38 C.F.R. § 3.309(a) (2016), an alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding lay testimony, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's DD214 shows that his military occupation specialty was that of a mechanic.  He reported that in service he worked as a missile and jet engine mechanic.  He is already service-connected for left ear hearing loss and tinnitus as a result of in-service exposure to hazardous noise.  Thus, in-service hazardous noise exposure is established.  Upon entrance into service, his hearing acuity, converted from ASA to ISO units measured as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
10
5
5
5
0
In the accompanying report of medical history, the Veteran denied any ear trouble or running ears.

June 1966 audiometric testing results converted from ASA to ISO showed the following:

Hertz
500
1000
2000
3000
4000
Right Ear
10
5
5
15
10

At separation, the Veteran's hearing acuity, converted from ASA to ISO units measured as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
5
5
0
0

According to the accompanying report of medical history, the Veteran described hearing loss.  The physician noted that the Veteran had diminished hearing in his left ear following a plaster operation of the ears in 1960.  The physician did not comment on the Veteran's right ear.

In a July 2010 statement, the Veteran reported receiving ongoing treatment for hearing loss since separation from service.

The Veteran underwent a VA audiology evaluation in January 2011.  He gave a history of military noise exposure to jet aircraft engines and denied high levels of noise exposure in his civilian life.  The examiner failed to elicit testimony regarding the onset of hearing loss symptoms.  Audiometric testing results showed the following:

Hertz
500
1000
2000
3000
4000
Average
Right Ear
20
20
20
65
65
42.5

Speech recognitions scores using the Maryland CNC word list were 94 percent bilaterally.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's left ear hearing loss and tinnitus were etiologically related to acoustic trauma sustained during the Veteran's period of service as the Veteran's separation examination showed left ear high frequency hearing loss.  The examiner opined that the Veteran's right ear hearing loss was not etiologically related to his period of service, as the Veteran had normal right ear hearing upon separation. 

The 2011 VA opinion regarding the etiology of the Veteran's right ear hearing loss is inadequate for adjudication purposes.  A finding that he had normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, the examiner does not appear to have considered the June 1996 audiogram indicating a shift in right ear hearing acuity.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

In his substantive appeal, the Veteran reported that he had to place his entire head inside missile engines in order to conduct his work and that therefore both ears were exposed to acoustic trauma in service rather than just his left ear.  

The foregoing evidence demonstrates that entitlement to service connection for right ear hearing loss is warranted.  First, the Veteran has a current diagnosis of right ear sensorineural hearing loss for VA purpose.  38 C.F.R. § 3.385 (2016).  Second, the evidence demonstrates that the Veteran was exposed to hazardous noise levels in service, and the June 1966 audiometric testing results indicated a decline in the Veteran's hearing acuity during his period of active service.  Thus, there is evidence of in-service incurrence of exposure to hazardous military noise and a shift in right ear hearing acuity.  Third, the Veteran's STRs show that he reported symptoms of hearing loss in service, and the Veteran has stated that he sought ongoing care for hearing loss since separation.   Thus, there is evidence of in-service onset and continuity of symptomatology.  The Veteran's testimony is sufficient to establish a nexus between his period of active service and his currently-diagnosed right ear hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, there is no evidence of post-service exposure to hazardous noise levels.  The VA medical opinion of record is inadequate, as it failed to consider all pertinent facts or provide a complete and thorough rationale to support the conclusions reached.  Accordingly, the preponderance of the evidence demonstrates that the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


